Citation Nr: 1000059	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-28 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent from May 26, 2005, to May 13, 2008, and in excess of 
70 percent from May 14, 2008, to the present.  

2.  Entitlement to service connection for lumbar spondylosis, 
to include lumbosacral strain as a residual of a ruptured 
lumbar disc.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
May 1964 to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The file is now in the 
jurisdiction of the RO in Manila, the Republic of the 
Philippines.  A September 2006 rating decision increased the 
Veteran's disability rating for PTSD to 50 percent effective 
to the date of claim.  A subsequent rating action, dated in 
May 2008, increased the Veteran's service-connected 
disability rating for PTSD to 70 percent; however, an 
effective date of award was assigned that is later than the 
date of claim.  Thus, the claim on appeal for an increase for 
service-connected PTSD is split into two periods, the first, 
from May 26, 2005, to May 13, 2008, and the second from May 
14, 2008, to the present.  

The Board notes that with the allegation of outstanding 
Social Security Administration (SSA) disability records, as 
well as the Veteran's continual allegation that he is totally 
impaired occupationally due to his PTSD, that there has been 
set forth an implied claim for a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU).  If, following the below directed 
development, the Veteran is not entitled to a 100 percent 
schedular rating for his PTSD, the RO must take appropriate 
action regarding the claim for TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case was initially scheduled to appear 
before a Veterans Law Judge at a Videoconference Hearing.  
Unfortunately, the link between Manila and the Board in 
Washington, DC, was unavailable when he reported, and he was 
offered the ability to reschedule.  The Veteran chose not to 
reschedule.  In so doing, he notified the RO in Manila that 
he had been receiving benefits from the Social Security 
Administration (SSA) since 1976.  Upon review of the record, 
it is evident that SSA records are not present.  

VA is required to make reasonable efforts to help a Veteran 
obtain records relevant to his claim (including SSA records) 
irrespective of the fact that the alleged records are in 
federal custody or not.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  In this instance, records have been 
identified to be in federal custody, and they are potentially 
relevant to the claims for an increase in rating and a low 
back disorder.  Specifically, the Veteran did not identify 
the disorders for which he is receiving SSA benefits, and, in 
alleging an entitlement to a maximum rating for PTSD, he has 
put forth a claim that he is totally impaired socially and 
occupationally.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
That is, SSA records (which relate to employability) are 
highly probative in determining if the Veteran is now (or was 
during the first period under appeal) entitled to the highest 
schedular rating of 100 percent.  Id.    

The issue of unemployability is raised by the record, and it 
is necessary to consider whether the Veteran's service-
connected PTSD prevents him from being able to engage in any 
type of employment that is other than marginal.  The most 
recent VA examination of record, dated in May 2008, does not 
specifically address whether the Veteran is unemployable due 
to his psychiatric condition.  Upon receipt of the records 
from SSA, it would be most helpful if the examiner who 
conducted this opinion, if available, could enter an opinion 
as to whether the Veteran is totally occupationally and 
socially impaired due to his PTSD.  

Regarding the claim for service connection for the back 
disability, it is not necessary to provide another 
examination addressing etiology based on evidence that is now 
of record.  Should, however, the records from SSA indicate 
that the Veteran's low back disorder is related to his 
military service, to include a claimed stabbing in the back, 
a new VA examination should be afforded which addresses the 
discrepancy between the SSA records and the October 2005 VA 
examination currently of record.  If, though, the SSA records 
are silent on etiology of the low back condition (i.e. they 
are not relevant to the claim), no additional VA examination 
is needed.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully satisfied.

2.  The SSA must be contacted, and copies 
of any records held for the Veteran from 
his claimed date of entitlement to SSA 
disability benefits in 1976 to the present 
must be associated with the claims file.  
If these records are unavailable after an 
exhaustive search, it must be so noted in 
the claims file.  

3.  Following receipt of the SSA records, 
the psychologist who conducted the May 
2008 examination, if available, should be 
contacted to offer an addendum opinion as 
to the Veteran's social and occupational 
functioning.  That is, the examiner should 
note whether the facts of record indicate 
that the Veteran is totally socially or 
occupationally impaired.  A detailed 
rationale should accompany any conclusions 
reached.  

4.  If, and only if, the records from SSA 
indicate that the Veteran's claimed low 
back disorder had origins in military 
service, he should be scheduled for a 
comprehensive VA examination addressing 
etiology of the condition.  If the 
examination is necessary, the examiner 
should given an opinion as to if it is at 
least as likely as not (50 percent 
probability or greater) that any current 
low back disability began in, or is 
somehow related to, the Veteran's period 
of active duty (to include his claimed 
stabbing).  It would be most helpful if 
the examiner addressed the relevant parts 
of the SSA records which address an in-
service etiology, and, how those records 
impact the conclusions of the October 2005 
opinion which was afforded prior to 
receipt of these records.  

5.  After conducting any additional 
indicated development, readjudicate the 
Veteran's claims.  If the claims remain 
denied, issue an appropriate supplemental 
statement of the case and forward the case 
to the Board for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


